— Judgment unanimously reversed on the law and indictment dismissed. Memorandum: The court erred in charging, over defendant’s objection, that the jury could consider the crime of robbery in the third degree (Penal Law § 160.05) as a lesser included offense of *968robbery in the second degree under the first count of the indictment, which alleged that he forcibly stole property while aided by another person actually present (see, Penal Law § 160.10 [1]). There is no reasonable view of the evidence by which defendant was guilty of forcibly stealing property but that he was not aided by another person actually present (see, People v Glover, 57 NY2d 61, 63; see also, People v Hicks, 134 AD2d 909, lv denied 70 NY2d 956). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, third degree.) Present — Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.